                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         EUREKA DIVISION

                                   7

                                   8     VICTORIA LYNN NUNES,                              Case No. 17-cv-00706-RMI
                                   9                    Plaintiff,
                                                                                           ORDER GRANTING MOTION FOR
                                  10             v.                                        ATTORNEY’S FEES
                                  11     NANCY A. BERRYHILL,                               Re: Dkt. No. 37
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          On March 20, 2018, the undersigned entered an order granting Plaintiff’s Motion for

                                  15   Summary Judgment, reversing the ALJ’s determination, and remanding this matter for calculation

                                  16   and award of appropriate benefits. See (dkt. 31). On July 18, 2018, the undersigned granted the

                                  17   parties’ Stipulation for Award and Payment of Equal Access to Justice Act (“EAJA”) Fees, Costs,

                                  18   and Expenses in the amount of $8,000.00. See (dkt. 36). On October 5, 2018, the Social Security

                                  19   Administration awarded Plaintiff past-due benefits in the amount of $59,342.64. See (dkt. 37-4).

                                  20          Plaintiff’s attorney now seeks an award of attorney’s fees pursuant to Social Security Act

                                  21   Section 206(b)(1) and 28 U.S.C. § 406(b)(1). For the reasons explained below, the court will

                                  22   grant the motion.

                                  23                                        DISCUSSION

                                  24          Unlike the EAJA, 42 U.S.C § 406(b) does not authorize the prevailing party to recover fees

                                  25   from the losing party. Rather, Section 406 authorizes fees payable from the successful party’s

                                  26   recovery. Specifically, 42 U.S.C. § 406(b)(1)(A), provides that “[w]henever a court renders a

                                  27   judgment favorable to a claimant . . . who was represented before the court by an attorney, the

                                  28   court may determine and allow as part of its judgment a reasonable fee for such representation, not
                                   1   in excess of 25% of the total of the past-due benefits to which the claimant is entitled by reason of

                                   2   such judgment.” Courts addressing Section 406(b) fee determinations must do so “by looking first

                                   3   to the contingent-fee agreement, then testing it for reasonableness.” Crawford v. Astrue, 586 F.3d

                                   4   1142, 1149 (9th Cir. 2009), quoting Gisbrecht v. Barnhart, 535 U.S. 789, 808 (2002). In

                                   5   considering whether the contingent-fee agreement is reasonable, courts may consider factors

                                   6   including “the character of the representation and the result the representation achieved.”

                                   7   Gisbrecht, 535 U.S. at 808.

                                   8          In this case, Plaintiff and her attorney contracted for a contingent fee in the amount equal

                                   9   to twenty-five percent of the past due benefits awarded to Plaintiff and her family if she won her

                                  10   case. See (dkt. 37-3). This amount is allowable under Section 406(b)(1)(A). The court finds

                                  11   these fees eminently reasonable in light of the excellent result achieved by Plaintiff’s attorney, i.e.,

                                  12   the granting of Plaintiff’s motion for summary judgment, reversal of the ALJ’s decision, and
Northern District of California
 United States District Court




                                  13   remand for calculation and award of benefits. Defendant does not dispute the reasonableness of

                                  14   the fees sought by Plaintiff’s counsel, noting that the Commissioner is not a party to the

                                  15   contingent-fee agreement between Plaintiff and her attorney. See (dkt. 38). The court finds no

                                  16   basis to reduce the requested fees.

                                  17          The parties agree that the court must account for the attorney’s fees paid by the

                                  18   Commissioner on her own behalf pursuant to the EAJA. Accordingly, the court HEREBY

                                  19   GRANTS Plaintiff’s Motion for Attorney’s Fees Pursuant to 42 U.S.C. 406(b)(1) in the amount of

                                  20   $14,835.66 and directs Plaintiff’s counsel to refund $8000.00 to Plaintiff.

                                  21          IT IS SO ORDERED.

                                  22   Dated: February 5, 2019

                                  23

                                  24
                                                                                                      ROBERT M. ILLMAN
                                  25                                                                  United States Magistrate Judge
                                  26
                                  27

                                  28
                                                                                          2
